 PIERCE BROTHERS317WE WILL NOT discourage membership in MORTUARY EMPLOYEES UNION,LOCAL No.151,INTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS,A. F. OF L., or in any other labor organization of our employees, by dis-charging or refusing to reinstate any of our employees or discriminating inany other manner in regard to their hire or tenure of employment or anyterm or condition of their employment.WE WILL NOT inquire of employees concerning the identity of employeeswho contemplate organizational activity or who attend union meetings ; orinquire of them concerning their expectations of gain from organizationalactivity, or characterize as disloyalty to us their attendance at union meet-ings and their refusal to identify proponents of organizational activity, ortell employees that a choice must be exercised between loyalty to us and tothe Union, or seek to induce any employee to disrupt union activities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist MORTUARY EMPLOYEES UNION, LOCAL No 151,INTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, A F. OF L., or anyother labor organization, to bargain collectively through representatives oftheir own choosing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asauthorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay and vacation allowance suffered asa result of the discrimination.Ralph M. BaileyHarlan E. PhillippeDonald J. IshamDarrell E. WardAll our employees are free to become or remain, or to refrain from becomingor remaining, members in good standing of the above-named union or any otherlabor organization except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the National Labor RelationsAct.FOREST LAWN MEMORIAL-PARKASSOCIATION, INC.(Employer)Dated-------------------------------By -------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.PIERCEBROTHERSandMORTUARY EMPLOYEESUNION,LOCALNo.151,INTERNATIONAL BROTHERHOOD OFFIREMEN AND OILERS,A.F. OF L.CaseNo. 21-CA-1078.December 10, 1951Decision and OrderOn July 24, 1951, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-97 NLRB No. 63. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The request of the Respondent for oral argument is hereby denied,as the record, including the brief and exceptions, adequately presentsthe issues and positions of the parties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the brief and exceptions, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner 2OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Pierce Brothers,Los Angeles, California, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in the Mortuary Employees Union,Local No. 151, International Brotherhood of Firemen and Oilers,affiliated with American Federation of Labor, or in any other labororganization of its employees, by discharging or refusing to reinstateor in any other manner discriminating against them in regard to theirhire or tenure of employment or any term or condition of theiremployment.(b)Promising benefits or threatening reprisals in order to dis-courage membership in the Union, threatening union adherents withdischarge, interrogating employees regarding their union member-ship and sympathies, or in any other manner interfering with, re-straining, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist the Mortuary Employees Union,Local No. 151, International Brotherhood of Firemen and Oilers, A. F.of L., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining, or other mutualaid or protection, and to refrain from any and all such activities,IPursuant to the provisionsof Section3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembersReynolds and Styles].2We find, in agreement with the Trial Examiner, that the Respondent is engaged incommerce and that it would effectuate the policies of the Act to assertjurisdiction in thiscase.SeeForest Lawn Memorial-Park Association,Inc., 97NLRB 309. PIERCE BROTHERS319except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative steps, which the Board finds willeffectuate the policies of the Act :(a)Offer to Enrico D. Fennel, Doris E. Art, Charles J. Woodward,Howard W. Givens, Joseph May, Earl Sanders, Levern C. Davis,Betty Jean Fenton, John Lipsey, Walter Zinzer, Dale Bullard, J. D.Angel, Victor Hartman, Harold Bryant, and William S. Jehlen fulland immediate reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rightsor privileges.(b)Make whole the aforesaid 15 individuals for any loss of paythey may have suffered by reason of the Respondent's discriminationin the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(c)Upon request, make available to the Board or its agents forexamination and copying all payroll and other records necessary todetermine the amount of back pay due under the terms of this Order.(d)Post immediately in each of its 15 mortuaries copies of thenotice attached to the Intermediate Report and marked "AppendixA."'Copies of said notice, to be furnished by the Regional Directorfor the Twenty-first Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immedi-ately upon receipt thereof and maintained by it for sixty (60) con-secutive days in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that the said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply therewith.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon an amended charge duly filed on April 23, 1951, by Mortuary EmployeesUnion, Local No. 151, International Brotherhood of Firemen and Oilers, affiliatedwith American Federation of Labor, herein called the Union, the General Counselof the National Labor Relations Board, herein respectively called the GeneralCounsel and the Board, by the Regional Director for the Twenty-first Region(Los Angeles, California), issued his complaint on May 29, 1951,1 against Pierce8This notice shall be amendedby substituting for the words"The Recommendations of aTrial Examiner" in the caption thereof, the words "ADecisionand Order."If this Orderis enforcedby a decree of a United States Court of Appeals, the noticeshall be furtheramended by insertingthe words "A Decree ofthe United States Court of Appeals Enforc-ing," before the words"A Decision and Order."IUnless otherwise noted, alldates referredto herein occurred in 1951. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrothers, Los Angeles, California, herein called the Respondent, alleging thatthe Respondent had engaged in, and was engaging in, unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3) and Section2-(6) and (7) of the National Labor Relations Act, 61 Stat. 136, herein calledthe Act.Copies of the complaint, the original charge, and the amended charge, togetherwith notice thereon, were duly served upon the Respondent and upon the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent (1) since March 15, by certain stated acts and conduct,interfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and (2) on certain stated dates betweenMarch 27 and 31, discharged 19 named employees Z and thereafter refused toreinstate them, or any of them, because they, and each of them, had engaged in.concerted and union activities for the purposes of collective bargaining and-other mutual aid and protection.On June 11, the Respondent duly filedan answerdenying thecommission of the.alleged unfair labor practices.Pursuant to notice, a hearing was duly held on June 11 and 12,8 at Los Angeles,California, before the undersigned, the duly designated Trial Examiner.The-General Counsel and the Respondent were represented by counsel, the Union byan official thereof.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues was afforded allparties.At the conclusion of the submission and receipt in evidence of a writtenstipulation, entered into by and between the General Counsel and counsel forthe Respondent, with respect to the Respondent's corporate structure and theextent of its business operations, counsel for the Respondent moved to dismissthe complaint on the ground that the Board lacked jurisdiction over the Re-spondent because of the nature and local character of the Respondent's business.The undersigned reserved decision.Thereupon counsel for the Respondent with-drew from the hearing after stating upon the record, ". . . inasmuch as you arereserving decision and the record is complete on the jurisdictional issue, weprefer to rest our defense principally on the issue of jurisdiction.We sincerelyDate of2Name ofEmployeeDischargeEnrico D.Fennel ----------------------------------------------------March 27Doris E.Art --------------------------------------------------------March 27Charles J. Woodward________________________________________________March 27Howard W. Givens-------------------------------------------------- March 27Joseph May-------------------------------------------------------- March 28Levern C. Davis----------------------------------------------------March 28Hovey J. Sparks---------------------------------------------------- March 28Dennis Stewart-----------------------------------------------------March 29Earl Sanders ----------- -------------------------------------------March 29Betty Jean Fenton--------------------------------------------------March 29John Lipsey--------------------------------------------------------March 29Walter Zinzer------------------------------------------------------March 29Dale Bullard-------------------------------------------------------March 29J.D. Angel-------------------------------------------------------- March 29Victor Hartman ----------------------------------------------------March 29Harold Bryant----------------------------------------------------- March 29Frank Daniels------------------------------------------------------ March 29William S.Jehlen ---------------------------------------------------March 29BillyJ.Simmons----------------------------------------------------March 31On June 29,a motionto reopen the record (joined in byall parties)to receivea stipula-tion, dated June 26, entered into by and between the General Counsel and counsel for theRespondent, relating to, among other things, further facts relative to the Respondent'sbusinessoperations, was submitted by the General Counsel.The motion ishereby grantedand the said stipulation is received in evidenceas GeneralCounsel's Exhibit No. 2A.- PIERCE. BROTHERS321feel the Board does not have jurisdiction and will not take jurisdiction on thebasis of the complaint and the record at the present time, reserving our right tofile abrief with the Examiner and the Board on the jurisdictional issue we aregoing to withdraw from the hearing and let the General Counsel proceed as hedesires on the issues in the complaint, without admitting the allegations of thecomplaint or the charges.As I say, we prefer to rest our defense solely on thejurisdictionalissue."The motionto dismissishereby denied.During the course of the hearing,the General Counsel moved to dismiss the complaint as to Dennis Stewart, HoveyJ. Sparks, Frank Daniels, and Billy J. Simmons. The motion was granted with-out objection.At the conclusion of the taking of the evidence the GeneralCounsel moved to conform the complaint to the proof with respect to minorvariances.The motionwas grantedwithout objection.The General Counselthen took the opportunity, afforded all parties, to argue orally upon the record.The parties were then advised that they mightfile briefsor proposedfindingsof fact and conclusions of law, or both,with the undersigned on or before June-27.4A brief confined to the jurisdictionalissuehas been received fromRespondent's counsel which has been carefully considered.Upon the entire record in the case, and from his observation of the witnesses,,the undersignedmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPierce Brothers, a California corporation, has its offices and principal mor-tuary in Los Angeles, California, where it is engaged in the business of actingas a funeral director, commonly referred to as a mortician or undertaker. Briefly,its function is to prepare the remains of deceased persons for burial and conductthe interment services. It also operates 14 other mortuaries, all being locatedin Los Angeles County, and employs 207 persons, 40 of whom are either licensedembalmers or licensed apprentice embalmers.During the 12-month period ending Mareh 31, 1951, the Respondent purchasedequipment, materials, and supplies valued at approximately $590,000, of whichamount approximately $7,500 in value was shipped directly to the Respondentfrom points located outside the State of California, and $45,000 (purchased andshipped locally) was originally manufactured outside the State of California.During the aforesaid period, the Respondent handled 5,780 corpses and re-ceived $1,900,000 for services and supplies in connection therewith.Of thisamount, the sum of $4,350 was received from the sale of shipping cases, $5,220was received from the sale of caskets, and $5,848.91 was received for embalmingand other services rendered in connection with handling and shipping 87 corpsesto points located outside the State of California at the request of out-of-Stateclients.The total receipts also include the sum of $136,575.13 for embalmingand other services rendered, $68,287.56 was received from sale of caskets, and$22,850 was received from the sale of shipping cases in connection with handlingand shipping 457 corpses to points located outside the State of ialifornia atthe request of California clients.In the total receipts there is also an item of $42,611.22 received by the Respond-ent through its wholly owned subsidiary, Pierce Brothers Crematorium, forcremating 178 corpses, after the Respondent had rendered services with respectto said corpses; of the said 178 corpses, 144 were local clients ($36,927.48) and34 were out-of-State clients ($5,683.74).Sometime after the cremation of the4At the request of Respondent's counsel the time to file briefs was extended to July 9. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDaforesaid178 corpses the remainsor asheswere shipped to points located out-side the State of California by the Crematorium. The Crematorium received forits servicesin the 144 local client cases $7,224.98 for the cremationsand $980for shipping cases and expenses, and in the 34 out-of-State client cases, $1,816.90for the cremations and $254.40 for shippingcases and expenses.The Respondent also owns and during all times material herein owned,approximately 98 percent of the capital stock of Pierce Insurance Company'a California corporation, which is engaged in the funeral insurancebusinessand which has its principal place of business in Los Angeles, California.Theinsurance company is licensed to do business in a number of the States of theNation and in the Territory of Hawaii and has in its employ 4 general agents,direct selling agents, 200 of whom are located in the State of California, and65 other employees.During 1950, the insurance company did more than $25,000 worth of businessin each of the States of California, Missouri, and Washington and over $20,000worth of business in the Territory of Hawaii.Pierce Insurance Company is associated with Pierce Brothers and 60 otherindependent mortuaries in the State of California in offeringinsured funerals.In their advertising literature, each of said 60 mortuaries urges the adoption ofits own plan of prepaid funeral services and expenses (a policy of Pierce Insur-ance Company), and usually refers to such plan in the name of the mortuary.Thus, the Fillbach Funeral Home, Burbank, California, in its literaturedescribessuch plan as "The Fillbach Plan," and the Respondent refers to it as "ThePierce Plan."Many ofsaid_60 mortuariesalsohave otherarrangements forprefinancing funeral expense in addition to the method of a Pierce InsuranceCompany funeral insurance policy.For example, the Respondent has a plan forprefinancing funeral expenses by the purchase of preferred stock in the Respond-ent which is accepted in payment for the mortuary services upon the death ofthe purchaser.Many of the employees of the Respondent and of a number of the otherabove-referred-to 60 mortuaries are licensed agents of the Pierce InsuranceCompany and sell the funeral insurance of that companyon a commission basis.In addition, the employees of all the mortuaries of the Respondent and of mostof the aforesaid 60 mortuaries are authorized to receive and do accept premiumpayments on policies of the Pierce Insurance Company, and have a special receiptbook for that purpose. Furthermore, the employees of the Van Nuys, California,mortuary of the Respondent are authorized to and do accept premium paymentson the insurance policies of Homestead Life Company, an insurance companyin nowise affiliated with either the Respondent or with the PierceInsuranceCompany.Respondent's counselcontended at the hearing, and in their brief, that thecomplaint herein should bedismissedbecause the Respondent is not engaged,and during all times material was not engaged, in commerce withinthe meaningof the Act, and even if so engaged, the Board should not assert jurisdictionbecause of the nature and the local character of the Respondent's business.Upon the basis of the aforesaid admitted facts with relation to the Respond-ent's business, the undersigned finds that during all times-materialherein theRespondentwas, and nowis, engaged in commerce within the meaning of theAct.Furthermore, upon the aforesaid admitted facts, the undersigned findsthat it will effectuate the policies of the Act for theBoard to assert jurisdictionover the Respondent'5 Some officersof theRespondent are also officersof the insurance company.SeeRiversideMemorialChapel Ino.,92 NLRB 1594. PIERCE BROTHERSII.THE LABOR ORGANIZATION INVOLVED323International Brotherhoodof Fire-men andOilers, affiliated with American Federation of Labor,is a labor organi-zation admitting to membershipemployees of theRespondent.III.THE UNFAIR LABOR PRACTICESInterference,restraint,and coercion;the discriminatory discharges1.The pertinent factsThe complaint, as amended at the hearing, alleged that the Respondent, inviolation of the Act, discharged 15 named employees.' In its answer the Respond-ent averred that the said discharges were not violative of the Act.The answerfurther averred that Sanders, Lipsey, and Jehlen, because of their supervisorystatus,were not employees within the meaning of Section 2 (11) of the Act.The facts pertaining to the 15 discharges will be discussed separately :Walter P. Zinzerwas first employed by the Respondent on April 5, 1949.Hevoluntarily quit his employment on November 7, 1950, and was rehired on January1, 1951.He was discharged on March 29. Throughout his employment withthe Respondent, Zinzer was a chauffeur.Zinzer testified,8 and the undersigned finds, that on December 11, 1950, duringthe course of a conversation with James Pierce, Respondent's vice president andgeneral manager, wherein he proffered his apologies to Pierce for certain state-mentshe had made (presumably about Pierce or about the Respondent priorto his quitting in November), Pierce stated, "there is no apologies in order at all.You were perfectly right in your assertions. . . . We are not in the habit ofre-employing anyone who quits or is discharged from our organization. In thesecircumstances you were right and we would like to have you back . . . you area very valuable man" ; that on the afternoon of March 23, his supervisor, C. N.Pickett, supervisor of transportation, asked him if he would work overtime thatday and when he agreed to do so, Pickett said, "I will let youin, ina couple ofdays, on why I want you to work tonight" ; that the following morning, March 24,one of his coworkers told him that the Union was organizing the Respondent'sestablishment and that same morning Pickett said to him, "I guess I won't haveto tell you now, I guess you know why I asked you to work last night. Mr.Pierce wanted to be sure, and I wanted to be sure, that you didn't attend thatmeeting" ;° that on the night of March 28, he attended a union meeting ; that thenextmorning Pickett told him to report to Webb Hendrix, the personnel manager,who handed him a check for the wages due him and then told him that his serv-ices were being terminated because the Respondent was "economizing"; that hethen sought out Pickett and said to him, "How come you sent me over to Webb tofireme when you are the superintendent of transportation with the authorityto hire and fire?"; and that Pickett replied, "You know, I lost a $20 bet on youlast night.I bet $20 that you wouldn't appear at that union meeting."Zinzer further testified, and the undersigned credits his testimony, that whilehe was working about the lawn of his house on Saturday, April 7, Roy Donovan,'The complaint originally alleged that 19 employees were discriminatorily discharged.During the course of the hearing, the allegations of the complaint that Stewart, Sparks,Daniels, and Simmons were discriminatorily discharged were dismissed upon motion ofthe General Counsel.8The Respondent called no witnesses nor did it offer any evidence with respect to thedischarges of the 15 persons here involved.6The Union held a meeting of the Respondent's employees on the night of March 23. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendent of maintenance, who was driving a hearse of the Respondent,stopped the hearse and said to him, "Walter, who the hell startedthis unionbusiness, anyway?You know I haven't worked a Saturday or a holiday in 16years, and now look at me."Charles J. Woodwardwas employed by the Respondentas an embalmer fromApril 1, 1946, until March 27, 1951.Woodward credibly testified that in January, during the course of a conver-sation with Pickett and about three other employees about unions and about theprevious unsuccessful attempt of a certain union to organize the employees,Pickett stated, among other things, "Well, you know what will happen if any-body joins the union around here.Mark Pierce (Respondent's president) willfire the bunch of you" ; that around mid-February he and employee Enrico D.Fennel circulated among the employees separate petitions bearing the legend,"I, the undersigned, do hereby affix my signature to this document and wouldrecognize the AFL as my bargaining agent" ; that he and Fennel each securedabout 10 or 12 signatures to the said petitions;'that sometime early in Marchthe said petitions were destroyed by him (for reasons not disclosed in the record) ;that around March 15, Fennel and he met a representative of the Union, receivedfrom said representative union membership application cards, 'which they dis-tributed among their coworkers ; that on or about March 22, he was called intothe private office of James Pierce and there, in the presence of Clarence Pierce,a brother of James and vice president of the Respondent, Pierce said, "Well, Mr.Woodward, what is this I hear about the Union" ; that when he denied knowledgeof any union activities, Pierce said, "Well, I have here before me a paper withyour name and a few of the others on this slip of paper which say that you wereactive in a union" ; and that the following then ensued :He (Pierce) then told me that "I understand you are taking a petitionaround."I said, "No, I am not taking any petition around in regards to any unionwhatsoever."Then he said, "Well, just what are you doing?" I said, "I amnot doing anything."And . . . he said, "Well, what is this about all theseembalmers and all thinking that they can join a union and then stop allcaskets from coming in, and everything else?"And I said, "I know nothingabout it.However, I have been contacted in regard to the association(California Embalmers' Association which at one time was thebargainingrepresentative for the employees of certain mortuaries) which had been inforce."Woodward also credibly testified that in answer to Pierce's query as to theidentity of the person who contacted hind on behalf of the association he said,"Well, Mr. Pierce, you wouldn't expect me to give you that man's name any morethat I would expect you to give me the man's name who told you of me and theother men that are supposed to be active in this union" ; and that Pierce repliedin the negative, adding, "Anybody or anyman in herethat thinksthey can walkout of this place, they can keep on walking and will not be rehired by us . . . Westill have a few faithful employees and they will be protected by us"; and thatas he was leaving Pierce's private office at the conclusion of the interview Piercesaid,"And, Charles, if you did not circulate this petition . . . you tell the menwhat I have just told you."Woodward further testified that when he reported for work onthe eveningof March 27, he was met by Hendrix whosaid,"Charles, I havebeen instructedby the management to give you this [a check forwages due upto April 1, andhis Federal tax withholding statement] . . . Yourserviceswill no longer beneeded, and it is effective immediately . . .it is for economy reasons." PIERCE, BROTHERS325John Q. Lipseywas employed by the Respondent from the latter part of March1948 until his discharge on March 29, 1951.10During his employment he actedvariously as apprentice embalmer, embalmer, funeral director," arrangementsman," and also as a "first call" man.13Lipsey first became interested in the unionization of the employees in Feb-ruary ; he signed a petition similar to the petition circulated by Woodward andFennel ; on March 22, he was handed a union membership application card byemployee Joseph May which he signed and at the same time handed May therequired initiation fee and his first month's dues ; and he attended the Union'smeeting on the evening of March 28.Lipsey testified, and the undersigned finds, that when he reported for work athis usual hour on March 29, Leo Harris, the manager of the branch mortuaryat which he worked, said to him, "it had come" and that Harris then told himto report to Hendrix ; and that when he reported to Hendrix, the latter handedhim a check for the wages due, saying that his services "were terminated dueto economy reasons."Betty Jean Fentonwas first employed by the Respondent in June 1948 as anapprentice embalmer at a branch mortuary and in September 1950 became acosmetician at the main or head mortuary. She was discharged on March 29.About a week or so prior to March 28, Fenton signed a union membershipapplication card and returned it to Fennel.She also paid the required initiationfee and dues.Fenton credibly testified that on either March 27 or 28, Joseph Wiley, thesupervisor of the embalming department, told her, shortly after he had returnedfrom a meeting of Respondent's executives, "I don't know whether you joinedthe union or not, but it will be those who haven't who will be a lot better off" ;that she attended the March 28 union meeting ; that the followingmorning,March 29, Hendrix telephoned Wiley and requested Wiley to send her to him;that she did as instructed ; that Hendrix told her, to quote Fenton,"hehad beeninstructed by the management to terminate my services as of this minute, and foreconomy reasons" ; and that Hendrix then handed her a check for the wagesdue through March 31 "Earl H. Sanders,an embalmer, was in the Respondent's employ from October 1,1946, until his discharge on March 29.At the time of his discharge Sanders wasthe assistant manager of the Santa Monica, California, branch mortuary.16Sanders credibly testified that about mid-March he signed a petition (presum-ably pertaining to unionism)which had been circulated among the employeesof the Santa Monica mortuary ; that he attended the March 23 meeting of theUnion ; that on March 27, his supervisor, James Burson, the manager of theSanta Monica mortuary, called him into the former's private office ; that there10 Contrary to the Respondent's contention, the undersigned finds that Lipseyis not, andduring all times material herein was not, a supervisor within the meaning of the Act.11The funeral director's main duties are to comfort, counsel, and advise the family ofthe deceased throughout the funeral services.32The arrangements man makes the initial contact with the family of the deceased andarranges with it for the time and place of the funeral services, for the type of casket tobe used, and for all matters incident to the disposition of the remainsliThe first call man picks up and beings the body of the deceased to the mortuary.14The employees' normal pay days are the 15th and the last day of each mouth15Although Sanders held the title of "assistant manager" he testified and the under-signed finds,that he never was empowered with, nor did he ever exercise, any supervisoryauthority.There is no evidence in the record to indicate that Sanders ever exercised anyauthority or that any employee considered him a supervisor.Under the circumstances,and contrary to Respondent's contention, the undersigned finds that Sanders,at all timesmaterial herein, was an employee within the meaning of Section 2 (11) of the Act.981;209-52-N of 97-22 326DECISIONSOF NATIONALLABOR RELATIONS BOARDBurson queried him about the petition which had been circulated among theemployees;that when he asked what petition Burson referred to, Burson replied,"Good God, is there more than one?"; and that the following then ensued : -And I said,"Well,that I don't know. Are you referring to one aboutthe Union?And he says,"Yes."And I said,"If you want to know how I stand on it,I signed it."And he shook his head,and he says,"I could just kick youin the pants for doing something like that" . . .Do you know that youwere one of the men they were considering as manager of the new mortuarythat they were going to purchase,or they have already purchased? . . . Bysigning the union paper you threw your chances right out of the windowof ever becoming a manager for Pierce Brothers."Sanders further testified,and the undersigned credits his testimony, thatshortly after 7 o'clock on the morning of March 29, Burson instructed himto see Hendrix;that when he arrived at Hendrix's office the latter handed hima check for the wages due him up to and including March 31,together withhis Federal tax withholding statement,and informed him that he was dis-charged for economy reasons ; that during the course of a conversation he hadwith Burson on March 31, Burson remarked,"Earl,if you just wouldn't havesigned up with the union...your chances of becoming a manager were good.. , you just threw all those chances right out of the window when you signedfor the union";and that about a week after the aforesaid conversation withBurson,Vice-PresidentClarence Pierce said to him,among other things,that Pierce was sorry to see his name on the union list and if he forsook theUnion,Pierce would attempt to have him reinstated to his former job.Enrico D. Fennelwas first employed by the Respondent on or about April1946 as an apprentice embalmer.At the time of his discharge,on March 27,Fennel was an embalmer.In February 1951 Fennel signed and circulated a petition similar to thepetition circulated by Woodward among the Respondent's employees;in Marchhe and Woodward met with a representative of the Union,received unionmembership application cards which he and Woodward distributed to theemployees;on March 23 he and about 15 other employees of the Respondentattended the first meeting of the Union at which he was elected vice president ;when he reported for work at about 5 p. in.on March 27, he was met at theentrance of the mortuary by Hendrix who handed him his check saying, "Mr.Fennel, the higher ups have designated me to let you go due to economy reasons."Arthur L.Woodmansee testified,and the undersigned credits his testimony,that the evening that Fennel was discharged,James Pierce telephoned himat his home and said that Fennel and three other employees had been dischargedand asked him to return to the mortuary to take over Fennel's shift;that duringthe said conversation,Pierce requested a definite answer from him as to whetherhe desired to remain in the Respondent's employ or affiliate with the Union ;that when he did not give Pierce a direct answer to the inquiry,Pierce askedhim to report to his private office the next morning;that Pierce opened theconversation the following morning by asking, "Do you still want to workfor Pierce Brothers?"to which he replied;"Sure I do, Jim.We all want ourjobs" ; that Pierce then said, "Had we thought for a minute that you were"one of the persons who "was stirring up all this trouble...your check wouldhave been waiting for you the same as the others that were ready"; and thatPierce also stated during the conversation that those who continued theirunion affiliation were "going to get their heads cut off." PIERCE BROTHERS327VictorHartmanwas an apprentice embalmer and chauffer for the Respondentfrom July 26, 1948, until his discharge on March 29.Hartman signed the petition seeking representation by American Federationof Labor, joined the Union, and attended the Union's meetings of March 23and 28. On March 29 he was instructed by Supervisor Wiley to report toHendrixand when hedid so,Hendrix handed him a check for wages due himand his Federal tax withholding statementexplainingthat he was dischargedfor economyreasons.Hartman testified, and the undersigned finds, that 2 weeks before his dischargehe received a 10-percent increase in salary.Dale 0. Bullardwas first employed by the Respondent in December 1943 asa first-callman.About a month later he was made an assistant manager ofthe Respondent's Alhambra, California, branch mortuary.He held that posi-tion for about 2 years when he was transferred to the main mortuary as anassistantfuneral director, funeral director, and arrangements man.Bullardwas discharged on March 29.Bullard credibly testified that he signed the A. F. of L. petition circulatedby Woodward and attended the Union's March 28 meeting; that on the morningof March 28 he heard Pickett ask employee Folner whether Folner was interestedin the Union ; that when Folner replied in the negative, Pickett stated, "Well,that's fine because if you attend thatunionmeeting tonight you will be firedthe same as the men that attended the other meeting a few days ago" ; andthat sometime in February he heard Pickett say to a group of employees, toquote Bullard, "If anyone joined the union or talked union around him hewould fire" the person; and that on March 29 Hendrix handed him his paycheck and discharged him.William S. Jehlenworkedas anapprentice embalmer for the Respondentfrom January 15, 1946, until August 14, 1947.On the latter date he receivedhis license as an embalmer and thereafter worked in that capacity until hisdischarge on March 29.10Jehlen testified, and the undersigned finds, that he attended the March 23and 28 meetingsof the Union ; that on March 29, he was instructed by hissuperior, Manager Neel of the Van Nuys branch mortuary, to report to Hendrix ;that he immediately did as instructed ; that when he saw Hendrix, the latterhanded him a check for the wages due through March 31,'and discharged himsaying that he was being discharged for economy reasons.Jehlen further credibly testified that on March 30, the day following hisdischarge, he was handed a letter by Vice-President Paul McClure demandingthat he vacate the apartment which he was then occupying under lease fromthe Respondent within 3 days; that in due course he removed from the saidapartment, and that the rent of his present apartment is higher than theRespondent's apartment.Joseph C. Maywas in the employ of the Respondent from December 1, 1947,until he quit in August 1948.He was reemployed on April 1, 1949, and re-mained in its employ until his discharge on March 28.During the aforesaidperiod,May worked as an attendant and in certain other capacities.May testified, and the undersigned finds, that he attended the March 23and 28 meetings of the Union ; that he was the secretary of Local 151; thatat about noon on March 28, he was instructed not to proceed to the 2 o'clockfuneral to which he was assigned but, instead, to report to Respondent's main16 The Respondent's contention that at the time of Jehlen's discharge he was a super-visor within the meaning of the Act, and hence his activities were not protected, is notsupported by the record. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDgarage ; that when he arrived there, Pickett told him to see Hendrix ; and thatwhen he saw Hendrix, the latter discharged him saying it was for economy-reasons.Harold V. Bryantwas employed by the Respondent as an apprentice em-balmer from April 1, 1949, until March 29, when he was discharged. Bryantlivedwith his wife and their 'two infant children in an apartment locatedin the same building housing the branch mortuary at which he worked.Thebuilding either was owned or was under the legal control of the Respondent.On March 30 the Respondent ordered Bryant to vacate within 3 days thepremises which it had leased to Bryant.Bryant, however, was unable to findsuitable living quarters for approximately 20 days and as soon as he did so,he removed from the aforesaid apartment.Bryant testified, and the undersigned credits his testimony, that about aweeks prior to the union meeting of March 23, he was asked by Woodwardif he was interested in joining a union and that he replied in the affirmative;that he attended the Union's March 23 and 28 meetings ; that at the formermeeting he signed the Union's membership application card and paid therequired initiation fee ; that during a conversation he had on March 24 withCharles Mcllrath, the manager of the branch mortuary at which he worked,Mcllrath said that he had heard that a union had "started" in the Respondent'sestablishment, adding, "that any employees that would join the union weregoingagainst Pierce's policy and that they would be terminated from their"jobs ; and that the following then ensued :_He (Mcllrath) asked me if I had attended the meeting the night previous.He said .. . Mr. Pierce and another executive of the firm observed meentering the building where we had the meeting.I answered . . . "if you knew I was there you know. He asked again,and I said, "Well, you ought to know, Charles."And he said, "I would be sorry if I attended any more meetings :.. "I wasreally hurt when I found out who they have elected as secretary. I didn'tthink she (Doris Art, a complainant herein) could do such a thing tome . . . I suppose you will be going to the meeting on Wednesday."I said, "Well, that will be my night off. I think I can do anything Iwant to on my night off."Bryant further testified, and the undersigned finds, that on March 25 or 26Mcllrath warned him, during the course of a conversation wherein the formerdenounced the Union, that those who joined or supported the Union's activities"were marked men" and that the Respondent would "find reasons for firing" theunion adherents ; that on the morning of March 29 Mcllrath told him, "Go inand see Webb Hendrix and pick up your check" ; and that when he saw Hendrix,the latter handed him his pay check saying he was discharged for economyreasons.Bryant's wife, Marcella, credibly testified that Mcllrath told her on March 29,among other things, that he had warned Bryant that Bryant would be dischargedifBryant joined the Union.Levern C. Daviswas employed by the Respondent as a chauffeur or as a garageemployee from September 3, 1949, until his discharge on March 29.Davis testified, and the undersigned finds, that he attended the March 23 and28 union meetings ; that on March 26 Pickett asked him if he would work over-time on the night of March 28; that when he replied that he could not becausehe had made other arrangements, Pickett replied, "You mean the meeting Wed-nesday night?"; that he said, "I do," Pickett said, "You will be sorry if youattend" ; that on March 29, Hendrix handed him hispaycheck and told him PIERCE BROTHERS329he was discharged for economyreasons ; that immediately after leaving Hendrix,he returned to the garage to get his personal belongings ; and that when Pickettsaw him,Pickett said to him, "I told you what would happen."Doris E. Artwas first employed by the Respondent as an apprentice from 1932until 1934.She was reemployed in April 1945, and worked continuously there-after as an embalmer, cosmetician, receptionist, and saleswoman of flowers andclothing until her discharge on March 27.Art testified, and the undersigned finds, that she attended the March 23 meet-ing andwas elected secretary-treasurer thereat ; that on March 27 Hendrix dis-charged her ; that when she asked Hendrix, "Does this mean now?" the latterreplied, "Yes, right now" ; and that the discharge took place during her shift.Howard W. Givenswas employed by the Respondent from November 12,1945, until his discharge on March 27, first as an apprentice embalmer and lateras a licensedembalmer.Givens testified, and the undersigned credits his testimony, that he attendedthe Union's March 23 and 28 meetings ; that hejoinedthe Union ; that duringthe course of a conversation he had with James Pierce on March 22, Pierce said,"I understand you have signed the union petition" to which he replied in theaffirmative ; that Pierce also said that "we are not afraid of any union threat . . .Don't you suppose we could handle the union threat by getting rid of thoseindividuals who are at the bottom of it?"; that on March 24 he asked Pickett,"What do you think of this union thing?" that Pickett replied, "Well, I don'tknow too' much about it.But, I would hate to be in anyone's shoes when MarkPierce [Respondent's president] gets hold of this because they will be gone,every one of them.That is the way Mark operates. It's not a laughing matter" ;and that on March 27, Hendrix said, after handing him his pay check, "The man-agement hasinstructed me to terminate your employment for economy reasons."J.D. Angelwas in the Respondent's employ as an apprentice embalmer fromSeptember 1947 until his discharge on March 29.Angel testified, and the undersigned finds, that he attended the Union's March23 meeting ; that on March 27, during the course of the conversation he hadwith Tom MacDonald, the manager of the branch mortuary where he worked, thelatterasked him and the two other employees present how they felt about theUnion ; that he replied he was 100 percent in favor of the Union ; that the twoother employees stated that they were "for it but were unable to do anythingabout it"; that MacDonald then said, "Anything . . . of a union nature, wasdefinitely against the company policy" ; that, MacDonald asked him if he hadjoined the Union and he replied in the affirmative ; that in response to similarquestions,the other two employees replied in the negative ; and that 2 dayslater,March 29, he was called to Hendrix's office, given his pay checkand dis-charged by Hendrix, who said the discharge was due to economy reasons.2.Concluding findingsThe uncontroverted and credible evidence, as epitomized above, leads to theconclusion that the 15 persons here involved were discharged because of theirunion and concerted activities and not for economy or business reasons as eachwas advised by Hendrix at the time the discharges took place.This conclusionbecomes inescapable when consideration is given to the fact that between March26, 1951, and the date of the hearing herein, 20 employees had been dischargedand 16 others had quit, or had failed to report for work, or had taken leaves ofabsence, and that during the said period the Respondent augmented its staffby 37 persons.Furthermore, the record clearly indicates, and the undersignedfinds, that the Respondent discharged the 15 complainants as soon as their 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion membership, activities, or sympathies became known to it.The under-signed also finds that the Respondent received from some undisclosed sourcethe names of the employees attending union meetings or who exhibited favorableinterest in the Union and in its activities.This latter findingisbuttressedby the credible testimony of Woodward, who testified that during the courseof a conversation with James Pierce on or about March 22, the latter informedhim that he (Pierce) had a list of names of the employees active "in a Union"and that Woodward's name appeared on said list.The undersigned finds, upon the record as a whole, that by dischargingthe aforesaid 15 persons the Respondent discouraged membershipin a labororganization in violation of Section 8 (a) (3) of the Act, thereby interferingwith, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The undersigned further finds that the Respondent by (1) James Pierce's(a)demand of Woodmansee on March 27 that Woodmansee immediatelyelect whether he wanted to continue in Respondent's employ or affiliate withthe Union, (b) Pierce's statement to Woodmansee on March 28 that if Wood-mansee affiliated with the Union he would-be discharged as the Respondentalready had done with respect to other known adherents of theUnion, and(c) Pierce's statement to Woodward on March 22, that he (Pierce) had a list ofthe persons active in behalf of the Union and Woodward's name appeared thereon ;(2) Pickett's various statements to the effect that all union adherents would bedischarged; (3) Pickett's questioning various employees as to their unionmembership and sympathies and Wiley's statement to Fenton on March 27 or28, "I don't know whether you joined the Union or not, but it will be those thathaven't who will be a lot better off"; (4) Harris' query of Sanders on March27 as'to the latter's union affiliation and sympathies and the dire consequencesresulting from Sanders' union adherence; (5) Manager MacDonald's interro-gating Angel and others regarding their union memberships; and- (6) Mcllrath'sstatements to Bryant that union members would be discharged by the Respond-ent ; the Respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, thereby violatingSection 8 (a) (1) thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with Respondent's operations described in Section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerceamong the several States, and, such of them as have been found to constituteunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices inviolation of Section 8 (a) (1) and (3) of the Act, the undersigned will recom-mend that it cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that the Respondent discriminated against the 15 persons hereinvolved by discharging them because of their union and concerted activities,the undersigned will recommend that the Respondent offer the aforesaid indi-viduals full and immediate reinstatement to their former or equivalent positions,1711 SeeThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. PIERCE BROTHERS331without prejudice to their seniority or other rights and privileges, and makethem whole for any loss of pay they may have suffered by reason of the Re-spondent's discrimination against them by the payment to each of a sum of moneyequal to the amount he or she would have earned as wages from the date of thediscrimination to the date of the Respondent's offer of reinstatement, less his orher net earnings, during such period.feThe undersigned further recommends that Bryant and Jehlen be made wholefor any expenses incurred in finding and moving from the apartments rented bythem from the Respondent to other living quarters and for any sums paid forsuch new quarters in excess of the amount paid for the apartments rented fromthe Respondenti9Back pay shall be paid in accordance with the formula enunciated by the BoardinF.W. Woolworth,90 NLRB 289.The unfair labor practices found to have been engaged in by the Respondentare of such a character and scope that in order to insure the employees hereinvolved their full rights guaranteed them by the Act, it will be recommendedthat the Respondent cease and desist from in any manner interfering with,restraining, and coercing its employees in their right to self-organization.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAw1.Mortuary Employees Union, Local No. 151, International Brotherhood ofFiremen and oilers, affiliated with American Federation of Labor,is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminatingin regard to the hire and tenure of employment of EnricoD. Fennel,DorisE. Art, Charles J. Woodward, Howard W. Givens, Joseph May,Earl Sanders, Levern C. Davis, Betty Jean Fenton, John Lipsey, WalterZinzer,Dale Bullard, J. D. Angel, Victor Hartman, Harold Bryant, and William S.Jehlen, thereby discouraging membership in the Union, the Respondent has en-gaged in, and is engaging in, unfair labor practices within the meaning of Section8 (a) (3) of the Act.3.By interrogating its employees regarding their union membership, activities,and sympathies, by threatening the employees with discharge if they remainedor became members of the Union, by advising an employee that the Respondentwas aware of his and of'other employees' union activities, thereby interferingwith, restraining, and coercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within themeaning ofSection 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]Appendix ANOTICETO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:18 SeeCrossett Lumber Co., 8NLRB 440.19 SeeIndustrial Cotton Mills Company,50 NLRB 855. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in MORTUARY EMPLOYEES UNION,LOCAL No. 151, INTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, affiliatedwith AMERICAN FEDERATION OF LABOR, or in any other labor organization ofour employees, by discriminatorily refusing to reinstate any of our employeesor by discriminating in any other manner in regard to their hire or tenureof employment or any term or condition of employment.WE WILL NOT interrogate our employees as to their membership, activities,and sympathies ; threaten employees with discharge or the loss of their jobsor threaten not to employ or reinstate them because of their union activities ;promise our employees benefits or threaten them with reprisals in order todiscourage membership in any labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist MORTUARY EMPLOYEES UNION, LOCAL No. 151,INTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, A. F. OF L., or any otherlabor organization, to bargain collectively through representatives of theirown choosing and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all of such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the 15 individuals whose names are listed below im-mediate and full reinstatement to their respective former or substantiallyequivalent positions without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay or expenses theymay have suffered by reason of our discrimination against them :Enrico D. FennelDale BullardBetty Jean FentonCharles J. WoodwardVictor HartmanWalter ZinzerJoseph MayDoris E ArtJ.D. AngelLevern C. DavisHoward W. GivensHarold BryantJohn LipseyEarl SandersWilliam S. JehlenAll our employees are free to become or remain members of MORTUARY EM-PLOYEES UNION, LOCAL No. 151, INTERNATIONAL BROTHERHOOD OF FIREMEN ANDOILERS, A. F. OF L., or of any other labor organization, except to the extent abovestated.-PIERCEBROTHERSEmployer.Dated--------------------------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.SAXE-GLASSMAN SHOE CORPORATIONandUNITEDSHOE WORKERS OFAMERICA,CIO.Case No. 1-CA-839.December 10, 1951Decision and OrderOn July 31, 1951, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair97 NLRB No. 53.